Oliveb, Chief Judge:
This matter is before me on remand from classification proceedings decided by the first division of this court in Empire Findings Co., Inc. v. United States, 40 Cust. Ct. 458, Ab *470stract 61584. By the judgment therein and under the terms of the statute (28 U. S. C. § 2636 (d)), the matter was remanded to a single judge for determination of the value of the merchandise in the manner provided by law. The proceeding has been abandoned by counsel for the importer. It is, therefore, dismissed.
Judgment will be rendered accordingly.